Citation Nr: 0122528	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  97-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.

Entitlement to an increased rating for a skin disorder, 
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
June 1978.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New York, New 
York.  The RO, among other actions, denied service connection 
for left ear hearing loss.  Further, 10 percent ratings were 
confirmed and continued for right ear hearing loss and for a 
skin disorder, classified as dermatophytosis of the feet and 
hands.  

A hearing was held before a hearing officer at the RO in 
December 1996.  A transcript of the hearing is of record.

The Board issued a decision in May 1998 which, as herein 
pertinent, granted service connection for left ear hearing 
loss.  The Board also remanded the issues of increased 
ratings for bilateral hearing loss and for a skin disorder 
for further development of the evidence.  The RO issued a 
decision in July 1998 assigning a 10 percent evaluation for 
bilateral hearing loss, effective from April 4, 1996, the 
date of receipt of the claim for service connection for left 
ear hearing loss.  The development requested on remand was 
completed, and the case has been returned to the Board for 
continuation of appellate review.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue with respect to bilateral hearing 
loss as shown on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (Court) determined that original awards are not to be 
construed as claims for increased ratings.



FINDINGS OF FACT

1.  The veteran has Level XI hearing in the right ear and no 
more than Level II hearing in the left ear.

2.  The veteran's skin disorder is not of such severity as to 
be most closely analogous to symptomatology productive of 
exudation or constant itching, extensive lesions, or marked 
disfigurement.


CONCLUSIONS OF LAW

1.  Criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000).

2.  Criteria for a rating in excess of 10 percent for a skin 
disorder are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran complained 
of scaling and blistering of the palms of the hands and soles 
of the feet.  Findings on clinical evaluation included 
maceration, ulcerated lesions and pustules involving the 
feet.  Additionally, a diagnosis of right sensorineural 
hearing loss was rendered following audiometric examinations.  
There was also a slight decrease in left ear hearing acuity 
reflected on audiometric examinations performed over the 
years during service.  

Associated with the claims folder in April 1996 were reports 
from Bailey Seton Hospital.  They reflect the veteran's 
treatment for disabilities which are not the subjects of this 
appeal.  

The veteran was afforded a VA audiologic examination in April 
1996.  Pure tone thresholds in the right ear were 85, 80, 70, 
and 65 decibels (dB), at 1,000, 2,000, 3,000, and 4,000 Hertz 
(Hz), for an average of 75 dB.  Speech recognition ability 
was zero percent in the right ear.  Pure tone thresholds in 
the left ear were 10, 10, 40, and 40 dB, at 1,000, 2,000, 
3,000, and 4,000 Hz, for an average of 25 dB.  Speech 
recognition ability was 96 percent in the left ear.  The 
assessment was that the veteran's hearing in the left ear was 
within normal limits from .25 to 2 Kilohertz (KHz), sloping 
to moderate sensorineural hearing loss at 3KHz to 8 KHz.  
Word recognition ability was very good at normal 
conversational levels.  Further, the assessment was that the 
veteran had an essentially severe sensorineural hearing loss 
in the right ear at .25 to 8KHz, with no usable hearing for 
speech.  

On VA dermatologic examination in April 1996, the veteran 
reported that he periodically experienced itching, blistering 
and bleeding of the hands all year, especially in the summer.  
He also indicated that severe itching in warm weather also 
involved the toes.  Clinical inspection revealed that the 
skin of the feet, hands, genitocrural area was clear; no 
lesions were detected on other parts of the skin.  No nervous 
manifestations were noted.  The diagnosis was questionable 
tinea pedis.

VA outpatient treatment records, dated from 1981 to 1996, 
reflect that the veteran was evaluated primarily for 
disabilities which are not the subjects of this appeal.  
Additionally, in July 1996, the assessment was that the 
veteran had a generalized pruritic rash.  Clinical inspection 
revealed an erythematous papules/patches on the left arm and 
hand and left flank and right thigh.  In August 1996, an 
erythematous patch was seen on left forearm; the flank was 
clear.

A hearing was held before a hearing officer at the RO in 
December 1996.  In testimony, the veteran attributed hearing 
loss in both ears to inservice noise exposure.  He remarked 
that he not only had a rash affecting hands and feet, but 
also had eruptions of the rash involving the groin and chest 
area.  He noted that the rash sometimes itched so much that 
he could not sleep.

Received in September 1998 were reports from Bayley Seton 
Hospital.  They reflect the veteran's treatment for 
disabilities which are not the subjects of this appeal.

A VA audiologic examination was performed in November 1998.  
The veteran reported that he had the most troubling hearing 
when he was in groups, when he encountered background noise, 
or when people spoke to him on his right side.  Pure tone 
thresholds in the right ear were 80, 80, 70, and 65 dB, at 
1,000, 2,000, 3,000, and 4,000 Hz, for an average of 74 dB.  
Speech recognition ability was 4 percent in the right ear.  
Pure tone thresholds in the left ear were 5, 10, 50, and 50 
dB, at 1,000, 2,000, 3,000, and 4,000 Hz, for an average of 
29 dB.  Speech recognition ability was 86 percent in the left 
ear.  The diagnosis was right ear-moderate to severe 
sensorineural loss of hearing in the right ear from .25 to 8 
KHz, with extremely poor speech recognition ability; left 
ear-hearing thresholds within normal limits from .25 to 2 
KHz, with a mild to moderate sensorineural loss of hearing 
from 3 to 8 KHz, with poor to good speech recognition 
ability.

On VA dermatologic examination in November 1998, the veteran 
complained of pruritus and vesicles of the hands and feet.  
Clinical inspection of the skin showed no skin disease.  No 
ulceration was seen.  There were no associated 
systemic/nervous manifestations.  The diagnosis was history 
of dyshidrosis.

A VA audiologic examination was performed in March 2001.  
Pure tone thresholds in the right ear were 80, 75, 65 and, 65 
dB, at 1,000, 2,000, 3,000, and 4,000 Hz, for an average of 
71 dB.  Speech recognition ability was 4 percent in the right 
ear.  Pure tone thresholds in the left ear were 5, 15, 50 
and, 50 dB, at 1,000, 2,000, 3,000, and 4,000 Hz, for an 
average of 30 dB.  Speech recognition ability was 96 percent 
in the right ear.  The diagnosis was right ear-moderate to 
severe, essentially sensorineural loss of hearing from .25 
KHz to 8 KHz, with extremely poor speech recognition ability; 
left ear-hearing thresholds were within normal limits from 
.25 to 2 KHz, with a mild to moderate sensorineural loss of 
hearing from 3 to 8 KHz, and speech recognition ability from 
poor to excellent.

The veteran was afforded a dermatologic examination by VA in 
April 2001.  He reported experiencing an intermittent rash 
mostly involving the hands and feet.  Clinical inspection 
revealed that the skin was clear of ulceration, exfoliation, 
or crusting.  There were no associated systemic or nervous 
manifestations.  The diagnosis was dyshidrotic eczema, 
service exacerbated.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these provides additional protections.  
Therefore, they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claims.  This so because the requirements 
of the new law and regulations have already been satisfied.  
By the statement of the case and supplemental statement of 
the case furnished the appellant, the RO has notified him of 
the information and evidence necessary to substantiate his 
claims.  Pertinent post-service medical records have been 
associated with the record, and the appellant has undergone 
examination in connection with the claim on appeal.  
Furthermore, the appellant has had the opportunity to testify 
at a hearing.  There is no indication that additional 
evidence exists and can be obtained on the issue here in 
question.  Adjudication of this appeal, without referral to 
the RO for initial consideration under the new law and 
regulations, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

A.  Bilateral Defective Hearing

Evaluations for defective hearing range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Part 4, Diagnostic Codes 6100-6110, effective prior 
to June 10, 1999.

Effective June 10, 1999, the rating criteria for evaluation 
of diseases of the ear and, specifically, hearing loss, were 
revised.  When a law or regulation changes during the course 
of an appeal, the version of the law or regulation most 
favorable to the appellant generally applies.  Karnas, supra.  
The RO has evaluated the veteran's claim under both the old 
and new rating criteria.  

Evaluations for defective hearing range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100, effective as of June 
10, 1999.  (It is observed that the main tables for 
evaluating hearing loss are the same under both the new and 
old criteria.)

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a), 
effective as of June 10, 1999.

When the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b), effective 
as of June 10, 1999.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that, on VA audiologic examination in April 
1996, the veteran exhibited Level XI hearing in his right 
ear, and Level I hearing in his left ear.  Such findings are 
commensurate with the 10 percent evaluation for service-
connected bilateral defective hearing, under either the 
former or revised rating criteria.  

On the subsequent VA audiologic examination in November 1998, 
the veteran exhibited Level XI hearing in his right ear, and 
Level II hearing in his left ear.  Such findings do not 
indicate entitlement to an evaluation in excess of the 10 
percent rating presently assigned, under either the former or 
revised rating criteria.  

Finally, on the most recent VA audiologic examination in 
March 2001, the veteran exhibited Level XI hearing in his 
right ear, and Level I hearing in his left ear.  Such 
findings are commensurate with the 10 percent evaluation for 
service-connected bilateral defective hearing currently in 
effect, under either the former or revised rating criteria.

The Board observes that the pure tone threshold levels of the 
veteran's right ear permit application of 38 C.F.R. § 4.86(a) 
with respect to his right ear hearing loss.  However, 
application of the provisions of 38 C.F.R. § 4.86(a) results 
in assignment of Level VI for the veteran's right ear hearing 
loss, while application of the provisions of 38 C.F.R. § 4.85 
results in assignment of Level XI for his right ear hearing 
loss.  In this case, the RO correctly applied 38 C.F.R. 
§ 4.85 in determining the appropriate Roman numeral to assign 
for right ear hearing loss.  

The Board has reviewed the entire evidence of record and 
finds that the 10 percent rating assigned by the RO for 
bilateral hearing loss, effective April 4, 1996, reflects the 
most disabling this disorder has been since the beginning of 
the appeal period.  Thus, the Board concludes that staged 
ratings for bilateral hearing loss are not warranted.  
Fenderson, supra. 

B.  Skin Disorder

Based on the medical evidence, the RO has classified the 
veteran's skin disorder as dermatophytosis of the hands and 
feet.  Dermatophytosis is rated on the basis of eczema.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (2000).

A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

VA examinations in recent years have not confirmed an active 
skin condition affecting the feet or any other part of the 
body.  While, the veteran was treated in July and August 1996 
for a skin flare-up, it is noted that the symptoms appear to 
have been short lived.  Importantly, the condition was not 
diagnosed at this time.  Thus, the medical evidence does not 
establish that the veteran's skin condition produces 
exudation, constant itching, extensive lesions, or marked 
disfigurement.  Absent such findings, no basis is provided 
for assignment of the next higher rating of 30 percent for 
service connected skin condition.  

C.  Other considerations

For all the foregoing reasons, the claims for ratings greater 
than those currently assigned for bilateral defective hearing 
or for a skin disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  38 U.S.C. 
§ 5107(b) (West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.

Entitlement to an increased rating for a skin disorder is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

